Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 & 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, the prior art of record does not teach the claimed motor comprising, inter alia, a wire assembly comprising “… a first grounding portion on a first surface thereof that faces away from the housing in the axial direction, wherein the wire assembly comprises three cables disposed on a second surface thereof that faces in a radial direction perpendicular to the axial direction, wherein the housing comprises: a body; and a bracket including a first fastening hole and provided on a first surface of the body that faces away from the wire assembly in the axial direction, and wherein the bracket comprises: a third grounding portion inserted into the first fastening hole to be in contact with the body; and a second grounding portion connected to the third grounding portion and disposed to be exposed at a second surface of the bracket, facing towards the wire assembly in the axial direction so as to be in contact with the first grounding portion.”
Regarding claims 3 & 5, applicant incorporates indicated allowable subject matter.  See p.6 of the previous Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BURTON S MULLINS/Primary Examiner, Art Unit 2832